Citation Nr: 1528855	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied entitlement to service connection for an acquired psychiatric disability.

In June 2014, the Veteran testified at a hearing before the undersigned.  A transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record in this case indicates that the Veteran sought treatment at Central State Hospital in 1993 or 1994.  These records do not appear to have been requested.  In addition, the Veteran submitted an authorization for DuPont Mental Health Clinic.  A request letter was sent in June 2013, but records were not associated with the Veteran's claims file.  There are also isolated treatment records from U of L Health Care University Hospital, but these do not appear to be complete.  Social Security Administration disability records were associated with the Veteran's VBMS file, but many of these records are very nearly unreadable.  Finally, the Veteran testified that he was treated at the VA in Louisville in 1997 for a suicide attempt and indicated that there are fellow servicemen and others who knew him prior to 1993 when he was first treated for his conditions.  He indicated that some of these individuals may be willing to submit statements regarding his mental state and symptoms from his military service until 1993.  VA records from August 1999 to December 2013 are of record, but not records from 1997.  

VA has a duty to seek the reported treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  

The Veteran has not been afforded a VA examination in this case.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record in this case triggers the duty to provide an examination.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain  records of the Veteran's mental health treatment at (i) Central State Hospital in 1993 or 1994, (ii) DuPont Mental Health Clinic, (iii) all records from University of Louisville Health Care University Hospital, and (iv) VA treatment records from Louisville VA Medical Center prior to August 1999.  

2.  Attempt to associate readable copies of the Veteran's Social Security Administration disability records with the claims file.  

3.  Invite the Veteran to submit statements from his fellow servicemen and others that knew him prior to 1993, to include statements regarding his observable symptoms in service and afterward until 1993.  

4.  If any requested records are not available, or if the search for any such records otherwise yields negative results, the Veteran should be informed, told of the efforts made to obtain the records, and what further actions will be taken with regard to his claim.

5.  Schedule the Veteran for a VA examination to determine to determine whether any current psychiatric disability is related to disease or injury (including stressor) in service.  The claims folder and a copy of this remand must be reviewed by the examiner.  

a) The examiner should determine whether the Veteran a current acquired psychiatric disability, to include PTSD, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify any stressor(s) that are a basis for the diagnosis.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other psychiatric diagnosis, the examiner should render an opinion as to the following:

Does the Veteran have a psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  The examiner should consider the Veteran's competent reports of symptoms in service and note that the absence of supporting treatment records is not, by itself, sufficient reason to reject his reports.

If the examiner finds that the Veteran does not have a previously diagnosed disability, such as major depression, the examiner should provide an opinion as to whether the prior diagnosis was made in error or the previously diagnosed disability has gone into remission.

The examiner should provide reasons for the opinions.  The examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  If the cannot provide an opinion without resorting to speculation, the examiner must provide reasons for the inability to provide the necessary opinio and state whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.


6.  If PTSD is diagnosed, the AOJ should undertake any necessary efforts to obtain credible supporting evidence of the stressor.

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

